           Case 1:21-ap-01015-MT Doc 4 Filed 04/15/21 Entered 04/15/21 21:36:37                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 5
                                United States Bankruptcy Court
                                 Central District of California
FEDERAL HOME LOAN MORTGAGE CORPORATION,
     Plaintiff                                                                                                         Adv. Proc. No. 21-01015-MT
Guzman,
     Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-1                                                  User: lfisherC                                                              Page 1 of 1
Date Rcvd: Apr 13, 2021                                               Form ID: pdf031                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 15, 2021:
Recip ID                 Recipient Name and Address
aty                    + Serena Yun, 915 Wilshire Blvd #1650, Los Angeles, CA 90017-2658
dft                    + Juan R Nungaray, 14035 Astoria St #130, Sylmar, CA 91342-2908

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
pla                            FEDERAL HOME LOAN MORTGAGE CORPORATION
dft                            Jennifer Guzman

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 15, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 13, 2021 at the address(es) listed below:
Name                               Email Address
Nancy J Zamora (TR)
                                   zamora3@aol.com nzamora@ecf.axosfs.com

United States Trustee (SV)
                                   ustpregion16.wh.ecf@usdoj.gov


TOTAL: 2
     Case 1:21-ap-01015-MT Doc 4 Filed 04/15/21 Entered 04/15/21 21:36:37                          Desc
                         Imaged Certificate of Notice Page 2 of 5


1
2
                                                                          FILED & ENTERED
3
4                                                                               APR 12 2021
5
                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
6                                                                          BY fisherl    DEPUTY CLERK


7                              UNITED STATES BANKRUPTCY COURT

8                                CENTRAL DISTRICT OF CALIFORNIA

9                                 SAN FERNANDO VALLEY DIVISION

10
       In re:                                             CHAPTER 7
11
       Juan R Nungaray                                    Case No.: 1:21-bk-10345-MT
12                                                        Adv No: 1:21-ap-01015-MT

13
14                                       Debtor(s).

15     FEDERAL HOME LOAN MORTGAGE                         ORDER TO SHOW CAUSE RE REMAND
       CORPORATION                                        AND NOTICE OF SETTING STATUS
16                                                        CONFERENCE (REMOVED PROCEEDING)
17                                       Plaintiff(s),
            v.
18
       Jennifer Guzman, Juan R Nungaray             Date:      May 19, 2021
19
                                                    Time:      11:00 a.m.
20                                    Defendant(s). Courtroom: 302 (via ZoomGov)

21
                A Notice of Removal was filed with this Court on April 9, 2021. Pursuant to
22
       Local Bankruptcy Rule 9027-l(b)(2), notice is hereby given that a status conference will
23
       be held on the date and time shown above. COUNSEL AND ANY PARTY WHO DOES
24
       NOT HAVE COUNSEL ARE ORDERED TO APPEAR to discuss the status of the
25
       proceeding and to show cause why the Court should not remand the adversary
26
       proceeding pursuant to 28 U.S.C. § 1452(b).
27
28




                                                         -1-
     Case 1:21-ap-01015-MT Doc 4 Filed 04/15/21 Entered 04/15/21 21:36:37                   Desc
                         Imaged Certificate of Notice Page 3 of 5


1             The hearings shall take place using ZoomGov.com, a service that provides
2      simultaneous audioconference and videoconference capabilities. The service is free to
3      participants. Participants will be connected with the courtroom using these technologies
4      but will not be physically present in the Courtroom. Participants may connect to the
5      videoconference through an Internet browser by entering the Videoconference URL
6      shown below, as well as the meeting ID and password, when prompted.
7
8             Videoconference URL:        https://cacb.zoomgov.com/j/1607466272
9             Meeting ID:                 160 746 6272
10            Password:                   709633
11
12     If a participant is unable to send and receive audio through his/her computer, the
13     participant may appear at the hearing by telephone using the following telephone
14     conference information:
15
16            Telephone Conference No.: 1 -669-254-5252 OR 1-646-828-7666
17            Meeting ID:                  160 746 6272
18            Password:                    709633
19
20            With respect to the status conference, the parties must comply with Local
21     Bankruptcy Rule 7016-1 (a). Any party who wants the Court to remand the adversary
22     proceeding must file and serve its supporting memorandum of points and authorities not
23     later than 28 days after the date of filing of the notice of removal. Any party opposing
24     remand must file and serve its supporting memorandum of points and authorities at
25     least 7 days before the status conference. Any reply may be made orally at the hearing.
26     Failure to file and serve a memorandum of points and authorities timely may be deemed
27     to constitute consent to the Court's determination of these issues.
28




                                                    -2-
     Case 1:21-ap-01015-MT Doc 4 Filed 04/15/21 Entered 04/15/21 21:36:37                Desc
                         Imaged Certificate of Notice Page 4 of 5


1            In accordance with Local Bankruptcy Rule 9027-I(b)(3), the party(ies) who filed
2      the notice of removal must serve a copy of this Order to Show Cause re Remand and
3      Notice of Status Conference on all other parties to the removed action, on any trustee
4      appointed in the bankruptcy case, and on the United States Trustee. Service must be
5      competed no later than 14 days after the date this Order to Show Cause re Remand
6      and Notice of Status Conference was issued and filed.
7
             FAILURE OF COUNSEL AND ANY PARTY WHO DOES NOT HAVE
8
             COUNSEL TO APPEAR AT THE STATUS CONFERENCE AND/OR
9
             TO COMPLY WITH LOCAL BANKRUPTCY RULES 7016-1 AND
10
             9027-1 MAY RESULT IN THE COURT TAKING ADVERSE ACTION
11
             INCLUDING,            BUT   NOT   LIMITED   TO,    REMANDING       THE
12
             ADVERSARY             PROCEEDING,   DISMISSING     THE    ADVERSARY
13
             PROCEEDING OR ENTERING JUDGMENT AGAINST ANY NON-
14
             APPEARING PARTY.
15
16
                                                  ###
17
18
19
20
21
22
23
24
            Date: April 12, 2021
25
26
27
28




                                                  -3-
     Case 1:21-ap-01015-MT Doc 4 Filed 04/15/21 Entered 04/15/21 21:36:37                   Desc
                         Imaged Certificate of Notice Page 5 of 5


1
2         NOTICE OF ENTERED ORDER AND SERVICE LIST
3
       Notice is given by the court that a judgment or order entitled ORDER TO SHOW
4      CAUSE RE REMAND AND NOTICE OF SETTING STATUS CONFERENCE
       (REMOVED PROCEEDING) ZDVHQWHUHGRQWKHGDWHLQGLFDWHGDV³(QWHUHG´RQWKHILUVW
5      page of this judgment or order and will be served in the manner stated below:
6
       1.      SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
7      Pursuant to controlling General Orders and LBRs, the foregoing document was served
       on the following persons by the court via NEF and hyperlink to the judgment or order.
8      As of April 12, 2021, the following persons are currently on the Electronic Mail Notice
9      List for this bankruptcy case or adversary proceeding to receive NEF transmission at
       the email addresses stated below.
10
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
11     Nancy J Zamora (TR) zamora3@aol.com, nzamora@ecf.axosfs.com
12
                                                 Service information continued on attached page
13
       2.     SERVED BY THE COURT VIA UNITED STATES MAIL: A copy of this notice
14     and a true copy of this judgment or order was sent by United States mail, first class,
       postage prepaid, to the following persons and/or entities at the addresses indicated
15     below:
16
       Juan R Nungaray                                   Serena Yun
17     14035 Astoria St #130                             915 Wilshire Blvd #1650
       Sylmar, CA 91342                                  Los Angeles, CA 90017
18
19                                               Service information continued on attached page

20     3.     TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a
       FRS\RIWKLVMXGJPHQWRURUGHUZKLFKEHDUVDQ³(QWHUHG´VWDPSWKHSDUW\ORGJLQJWKH
21     MXGJPHQWRURUGHUZLOOVHUYHDFRPSOHWHFRS\EHDULQJDQ³(QWHUHG´VWDPSE\8QLWHG
22     States mail, overnight mail, facsimile transmission or email and file a proof of service of
       the entered order on the following persons and/or entities at the addresses, facsimile
23     transmission numbers, and/or email addresses stated below:

24
                                                 Service information continued on attached page
25
26
27
28




                                                   -4-
